Name: 2007/433/EC: Commission Decision of 18 June 2007 on provisional emergency measures to prevent the introduction into and the spread within the Community of Gibberella circinata Nirenberg & OÃ¢ Donnell (notified under document number C(2007) 2496)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural policy;  forestry;  agricultural activity
 Date Published: 2007-06-22

 22.6.2007 EN Official Journal of the European Union L 161/66 COMMISSION DECISION of 18 June 2007 on provisional emergency measures to prevent the introduction into and the spread within the Community of Gibberella circinata Nirenberg & ODonnell (notified under document number C(2007) 2496) (2007/433/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(3), third sentence thereof, Whereas: (1) Under Directive 2000/29/EC, where a Member State considers that there is a danger of introduction into or spread within its territory of a harmful organism not listed in Annex I or Annex II to that Directive, it may temporarily take any additional measures necessary to protect itself from that danger. (2) As a result of the presence of the fungus Gibberella circinata Nirenberg & ODonnell, under the anamorph form also known as Fusarium circinatum Nirenberg & ODonnell, in forest reproductive material in the north of the Iberian Peninsula, Spain informed the Member States and the Commission on 16 June 2006 that it had adopted on 26 May 2006 official measures through a national eradication and control programme to prevent the further introduction into and spread within its territory of that organism. (3) Gibberella circinata Nirenberg & ODonnell (the specified organism) is not listed in Annex I or II to Directive 2000/29/EC. However, a report of a pest risk assessment based on limited available scientific information has demonstrated that the specified organism can cause significant mortality on Pinus spp. and tree damage on Pseudotsuga menziesii. These plants are widely distributed in Europe and the susceptibility of several species is high. It is therefore necessary to take forthwith provisional measures against the introduction into and spread within the Community of the specified organism. (4) The measures provided for in this Decision should apply to the introduction or the spread of the specified organism, the demarcation of infested areas within the Community and the control of the specified organism in these areas, the import, production and movement of the specified plants, including seeds, within the Community, and a survey for the presence or continued absence of the specified organism in the Member States. (5) It is appropriate that the results of the measures be regularly assessed in 2007 and 2008 in particular on the basis of information to be provided by the Member States. Possible subsequent measures will be considered in the light of the results of that assessment. (6) Member States should adapt, if necessary, their legislation in order to comply with this Decision. (7) The results of the measures should be reviewed by 1 April 2008. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Definitions For the purpose of this Decision: 1. specified organism means Gibberella circinata Nirenberg & ODonnell; 2. specified plants means plants of the genus Pinus L. and the species Pseudotsuga menziesii, intended for planting, including seeds and cones for propagation purposes; 3. place of production means:  any premises or collection of fields operated as a single production unit of plants; this may include production sites which are separately managed for phytosanitary purposes, or  a demarcated forestry stand. Article 2 Measures against the specified organism The introduction into and spread within the Community of the specified organism shall be prohibited. Article 3 Import of the specified plants The specified plants may be introduced into the Community only if: (a) they comply with the requirements laid down in section I of Annex I, and (b) they are, on entry into the Community, inspected and, where appropriate, tested for the presence of the specified organism, in accordance with Article 13a(1) of Directive 2000/29/EC, and found free from it. Article 4 Movement of the specified plants within the Community Without prejudice to the provisions of Annex II, section II of this Decision, the specified plants originating in the Community or imported into the Community pursuant to Article 3 of this Decision may only be moved within the Community, if they meet the conditions laid down in section II of Annex I. Article 5 Surveys and notifications 1. Member States shall conduct official annual surveys for the presence of the specified organism or evidence of infection by this organism in their territory. Without prejudice to Article 16(2) of Directive 2000/29/EC, the results of those surveys, together with the list of demarcated areas referred to in Article 6 and the measures referred to in section II of Annex II, shall be notified to the Commission and to the other Member States by 15 December of each year. 2. Any suspected occurrence or confirmed presence of the specified organism shall immediately be notified to the responsible official bodies. Article 6 Establishment of demarcated areas When the results of the surveys referred to in Article 5.1 or the notification referred to in Article 5.2 confirm the presence of the specified organism in an area, or there is evidence of the establishment of this organism by other means, Member States shall define demarcated areas and take official measures as laid down in sections I and II respectively of Annex II. Article 7 Compliance Member States shall, if necessary, amend the measures which they have adopted to protect themselves against the introduction and spread of the specified organism in such a manner that those measures comply with this Decision and shall forthwith inform the Commission of those measures. Article 8 Review This Decision shall be reviewed by 31 March 2008 at the latest. Article 9 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 June 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2006/35/EC (OJ L 88, 25.3.2006, p. 9). ANNEX I EMERGENCY MEASURES REFERRED TO IN ARTICLES 3 AND 4 OF THIS DECISION I. Specific import requirements Without prejudice to the provisions listed in Annex III, Part A(1), Annex IV, Part A(I)(8.1), (8.2), (9), (10) and Annex IV, Part B(7), (8), (9), (10), (11), (12), (16) and (17) to Directive 2000/29/EC, the specified plants originating in third countries shall be accompanied by a certificate as referred to in Article 13(1) of Directive 2000/29/EC which states under the rubric Additional declaration that the specified plants originate in a place of production which is registered and supervised by the national plant protection organisation in the country of origin, and (a) they have been grown throughout their life in countries where the specified organism is not known to occur; or (b) they have been grown throughout their life in a pest-free area, established by the national plant protection organisation in the country of origin in accordance with relevant International Standards for Phytosanitary Measures. The name of the pest-free area shall be mentioned under the rubric place of origin; or (c) they originate in a place of production where no signs of the specified organism have been observed during official inspections within a period of two years prior to export and have been tested immediately prior to export. II. Conditions for movement Without prejudice to the provisions listed in Annex II, section II of this Decision, Annex IV, Part A, Section II (4) and (5), Annex IV, Part B(7), (8), (9), (10), (11), (12), (16) and (17) and Annex V, Part A, Sections I(2.1) and II(1.1) to Directive 2000/29/EC, all specified plants either originating in the Community or imported into the Community pursuant to Article 3 of this Decision, with the exception of small quantities of plants for use by the owner or recipient for non-commercial purposes provided that there is no risk of the specified organism spreading, may be moved within the Community only if they are accompanied by a plant passport prepared and issued in accordance with the provisions of Commission Directive 92/105/EEC (1) and: (a) they have been grown throughout their life or since their introduction into the Community in a place of production of a Member State where the organism is not known to occur; or (b) they have been grown throughout their life or since their introduction into the Community, in a place of production in a pest-free area, established by the responsible official body in a Member State, in accordance with relevant International Standards for Phytosanitary Measures; or (c) they originate in a place of production where no signs of the specified organism have been observed during official inspections within a period of two years prior to movement and have been tested immediately prior to movement. (1) OJ L 4, 8.1.1993, p. 22. Directive as amended by Directive 2005/17/EC (OJ L 57, 3.3.2005, p. 23). ANNEX II EMERGENCY MEASURES REFERRED TO IN ARTICLE 6 OF THIS DECISION I. Establishment of demarcated areas 1. The demarcated areas referred to in Article 6 shall consist of the following parts: (a) an infected zone where the presence of the specified organism has been confirmed and which includes all specified plants showing symptoms caused by the specified organism; and (b) a buffer zone with a boundary at least 1 km beyond the infected zone. In cases where several buffer zones overlap or are geographically close, a wider demarcated area shall be defined which includes the relevant demarcated areas and the areas between them. 2. The exact delimitation of the zones referred to in paragraph 1 shall be based on sound scientific principles, the biology of the specified organism and its vectors, the level of infection, the period of the year and the particular distribution of specified plants in the Member State concerned. 3. If the presence of the specified organism is confirmed outside the infested zone, the delimitation of the demarcated area shall be reviewed accordingly. 4. If, based on the annual surveys referred to in Article 5.1, the specified organism is not detected in a demarcated area for a period of at least two consecutive years, this area shall cease to exist and the measures referred to in section II of this Annex shall no longer be necessary. II. Measures in demarcated areas The official measures referred to in Article 6 to be taken in the demarcated areas, shall include at least:  appropriate measures aimed at eradicating the specified organism  intensive monitoring for the presence of the specified organism through appropriate inspections.